Sheldon, J.
Both of the defendants Scott and Murdock filed numerous exceptions to the master’s report, but only Murdock has appealed from the interlocutory decree overruling these exceptions and from the final decree which was entered in favor of the plaintiff.
The sixth of these exceptions has become immaterial in consequence of the addition made by the master to his report when the matter was called to his attention by the defendants’ objecjection. As to the twelfth and thirteenth exceptions, it is enough to say that the other facts found by the master. fully warranted the inference that “ the deed from the State of Maine to Scott had no value, as it conveyed no ascertainable interest in land located in the Fryeburg Academy Grant.” The validity and value of the title created by the deed depended upon the statute law of Maine, and it was purely a question of fact what that law was. Callender, McAuslan & Troup Co. v. Flint, 187 Mass. 104, 107. Cherry v. Sprague, 187 Mass. 113, 117. Electric Welding Co. v. Prince, 200 Mass. 386. But when such *302a question of fact is presented to our courts, they must pass upon it; and their right to find that under the laws of Maine a deed conveys no title, or no title that is of any value, does not depend upon the question whether the deed has or has not been avoided in a Maine court. The fourteenth, sixteenth, seventeenth and twentieth exceptions relate to findings of fact which were well warranted by the subsidiary findings made. The master was not bound to find that the sum of $700 obtained by Murdock as a secret profit from the plaintiff was really a fair commission honestly paid to him by Scott. And a void tax deed is not prima facie evidence of title. All the other exceptions are to mere findings of fact, as to which the evidence is not reported, and which for that reason we cannot disturb. Lipsky v. Heller, 199 Mass. 310, 313. The decree overruling the exceptions and confirming the master’s report must be affirmed.
From the master’s report it is plain that a fraud was perpetrated upon the plaintiff by which he was induced to pay $1,201 in money and $1,299 in his note secured by a mortgage for what was of no value, and that both Scott and Murdock participated in this fraud. The decree entered in the Superior Court was right. Holst v. Stewart, 161 Mass. 516. Burns v. Dockray, 156 Mass. 135.
We need not consider whether Murdock has any remedy for contribution or otherwise against Scott. The court does not concern itself with the respective rights of wrongdoers among themselves. Light v. Jacobs, 183 Mass. 206. Rowley y. Towsley, 53 Mich. 329.
The final decree appealed from is to be modified so as to charge Murdock with the costs of this appeal, and so modified is

Affirmed.